Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

K-POWER GLOBAL LOGISTICS, LLC, et
al.,

                      Plaintiffs,

      v.                                              Civil No. 2:20-cv-3432 (ES) (MAH)

POOF-ALEX HOLDINGS, LLC, et al.,                                   OPINION

                      Defendants.

SALAS, DISTRICT JUDGE

       This matter comes before the Court on the motion (D.E. No. 24) of plaintiffs K-Power

Global Logistics, LLC (“K-Power”) and Power Express, Inc. (“Power Express,” and with K-

Power, “Plaintiffs”) for default judgment against defendants Poof-Alex Holdings, LLC (“Alex

Brands”); Alex Toys, LLC; Poof-Slinky, LLC; Zoob Corporation; Poof-Slinky Fundex, LLC;

Citiblocs Holdings, LLC; Poof Summit Holdings, LLC; Shrinky-Dinks Holdings, LLC; Alex

Brands Rocket Holdings Limited; and Propel Management Holdings, LLC (collectively, the “Alex

Brands Parties” or “Defendants”). As set forth below, the motion is DENIED without prejudice.

 I.    Background

       As alleged in the Complaint, K-Power and Power Express are affiliates in the business of

providing logistical and warehousing services. (D.E. No. 1 (“Compl.”) ¶ 19). An employee of

Alex Brands retained K-Power to hold inventory of Alex Brands in a warehouse in Tarrant County,

Texas, from around October 2018 to present. (Id. ¶¶ 19–20). Alex Brands was billed directly by

K-Power and Power Express. (Id. ¶ 19). “At no time,” the Complaint alleges, “did Plaintiffs ever

believe that anyone other than Alex Brands was its customer.”          (Id. ¶ 21).   And “[a]ll



                                               1
communications regarding services rendered by Plaintiffs were directed specifically to Alex

Brands.” (Id.).

        As of March 30, 2020, Alex Brands racked up an outstanding bill of $178,583.77. (Id. ¶

22 & Ex. 1). K-Power then filed a “UCC Financing Statement with the Texas Secretary of State

asserting a security interest in the specific inventory.” (Id. ¶ 24 & Ex. 2). K-Power thereafter

notified Alex Brands of the filing. (Id. ¶ 25 & Ex. 3).

        On March 13, 2020, an authorized agent of Alex Brands informed Plaintiffs “(a) [Bank of

America (“BOA”)] maintained a security interest in all inventory of Alex Brands and . . . (b) Alex

Brands was in fact not the owner of the inventory upon which K-Power asserted its security

interest, but some other entity affiliated with Alex Brands.” (Id. ¶ 26). Plaintiffs came to believe

the Alex Brands Parties collectively owned the property when, on March 27, 2020, BOA served

notice on K-Power that it intended to seize the inventory and sell it in an auction to cover loans

BOA made out to several debtors, specifically, all of the Alex Brands Parties. (Id. ¶ 30 & Ex. 4).

        On March 31, 2020, Plaintiffs filed suit against the Alex Brands Parties and BOA, invoking

federal diversity jurisdiction. (Id. ¶ 15). The Complaint asserts five causes of action: (i)

interpleader under Fed. R. Civ. P. 22, against the Alex Brands Parties and BOA, seeking the Court

to decide the respective rights of the parties over the inventory and to enjoin the parties without an

interest in the inventory from selling it; (ii) account stated, against Alex Brands, for its

indebtedness to Plaintiffs in the amount of $178,583.77 for promising to pay for warehousing of

the inventory; (iii) restitution, against the Alex Brands Parties, for failing to satisfy the invoices of

Alex Brands to the extent they or some of them owned the inventory; (iv) money had and received,

against Alex Brands, for holding onto $178,583.77 that rightfully belonged to Plaintiffs; and (v)

declaratory judgment, against the Alex Brands Parties and BOA, seeking the Court to declare,




                                                   2
among other things, that Alex Brands, and no one else, is the beneficial owner of the inventory

and owes Plaintiffs $178,583.77. (Id. ¶¶ 33–55). BOA has since been voluntarily dismissed from

this case. (D.E. No. 19).

          Not one of the Alex Brands Parties has filed a response to the Complaint or otherwise taken

any action to defend this case. Default was entered against them on June 12, 2020. Plaintiffs

subsequently filed their motion, which is unopposed, for default judgment against Defendants.

(D.E. No. 24; see also D.E. No. 24-1 (“Mov. Br.”)). In support of their motion, Plaintiffs submitted

the certification of counsel, Nicholas R. Maxwell (D.E. No. 24-2 (“Maxwell Decl.”)).

II.       Legal Standard

          The Court may enter default judgment under Fed. R. Civ. P. 55(b)(2) against a properly

served defendant who does not file a timely responsive pleading. Chanel, Inc. v. Gordashevsky,

558 F. Supp. 2d 532, 535 (D.N.J. 2008). Although cases are to be decided on their merits where

practicable, whether to grant a motion for default judgment is “largely a matter of judicial

discretion.” Id. In ruling on the motion, the Court accepts the well-pleaded factual allegations in

the complaint as true but “need not accept the moving party’s legal conclusions or allegations

relating to the amount of damages,” and must “ascertain whether ‘the unchallenged facts constitute

a legitimate cause of action, since a party in default does not admit mere conclusions of law.’” Id.

at 535–36 (quoting Directv, Inc. v. Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

2006)).

          In addition to determining that the facts state a legitimate cause of action and that the

movant has established its damages, the Court must “make explicit factual findings as to: (1)

whether the party subject to default has a meritorious defense, (2) the prejudice suffered by the

party seeking default, and (3) the culpability of the party subject to default.” Doug Brady, Inc. v.




                                                   3
N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco Ins. Co.

v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)). The Court must also be satisfied that it has subject

matter and personal jurisdiction, and that the defendants were properly served. See Super 8

Worldwide, Inc. v. Mahesh, Inc., No. 18-16336, 2019 WL 3244878, at *2–3 (D.N.J. July 19, 2019).

III.   Analysis

           A. Service

       Service was proper with respect to the Alex Brands Parties. On April 1, 2020, Alex Brands;

Alex Toys, LLC; Zoob Corporation; Poof-Slinky Fundex, LLC; Citiblocs Holdings, LLC; Poof

Summit Holdings, LLC; Shrinky-Dinks Holdings, LLC; and Propel Management Holdings, LLC,

were served via their shared registered agent in Wilmington, Delaware pursuant to Fed. R. Civ. P.

4(h)(B). (See D.E. No. 5 (proof of service); Maxwell Decl. Exs. 1 & 2 (proof of registered agent)).

On April 10, 2020, Poof-Slinky, LLC, was served via its registered agent by certified mail pursuant

to Fed. R. Civ. P. 4(h)(1)(A) and 4(e)(1) and N.J. Ct. R. 4:4-3(a). (D.E. Nos. 6 & 23 (proof of

service); Maxwell Decl. Ex. 1 (proof of registered agent)). Finally, Alex Brands Rocket Holdings

Limited was served by mail pursuant to Fed. R. Civ. P. 4(h) and 4(f)(1), Section 10(a) of the Hague

Convention, and N.J. Ct. R. 4:4-3(a). (D.E. No. 10 (proof of service); Maxwell Decl. Ex. 3 (proof

of residency)). See also Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1513 (2017) (“[I]n cases

governed by the Hague Service Convention, service by mail is permissible if two conditions are

met: first, the receiving state has not objected to service by mail; and second, service by mail is

authorized under otherwise-applicable law.”).

           B. Subject Matter Jurisdiction

       The Court has subject matter jurisdiction in view of the parties’ complete diversity and the

amount in controversy exceeding $75,000. See 28 U.S.C. § 1332. K-Power is organized under




                                                4
the laws of Tennessee, three of its four members are citizens of Tennessee, and the fourth member

is a citizen of Texas. (Maxwell Decl. ¶¶ 7–10). Power Express is incorporated in Tennessee, and

its principal place of business is in Tennessee. (Id. ¶ 11). Meanwhile, Zoob Corporation is

incorporated in Delaware, and its principal place of business is in Connecticut. (Id. ¶ 16, Ex. 2;

Compl. ¶ 6). Alex Brands Rocket Holdings Limited is incorporated in the United Kingdom, and

its principal place of business is in England. (Maxwell Decl. ¶ 16; Compl. ¶ 11). And while

Plaintiffs cannot prove the precise citizenship of the other Alex Brands Parties—because the

remainder of them are LLCs whose precise membership is unknown—Plaintiffs’ counsel and his

law firm have undergone reasonable efforts to determine their citizenship and could not determine

that any of their members are citizens of Tennessee or Texas. (Maxwell Decl. ¶¶ 12–15, 17). See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 107–08 (3d Cir. 2015) (“A State X plaintiff

may . . . survive a facial challenge [to jurisdiction] by alleging that none of the defendant

association’s members are citizens of State X” so long as the “party . . . conduct[s] a reasonable

inquiry into the facts alleged in its pleadings.”). Notably, none of them are organized under the

laws of Tennessee or Texas. (Maxwell Decl. ¶ 16 & Ex 1).

           C. Personal Jurisdiction

       Personal jurisdiction is proper with respect to some, but not all, of the Alex Brands Parties.

“[T]o exercise personal jurisdiction over a defendant, a federal court sitting in diversity must

undertake a two-step inquiry.” IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 258–59 (3d Cir.

1998). The court must, first, “apply the relevant state long-arm statute to see if it permits the

exercise of personal jurisdiction” and, second, “apply the precepts of the Due Process Clause of

the Constitution.” Id. at 259. “In New Jersey, this inquiry is collapsed into a single step because

the New Jersey long-arm statute permits the exercise of personal jurisdiction to the fullest limits




                                                 5
of due process.” Id.; see also N.J. Ct. R. 4:4-4(b)(1) (providing personal jurisdiction over a non-

resident defendant so long as such jurisdiction is “consistent with due process of law”).

       Due process requires that the defendant “have certain minimum contacts with [the State]

such that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial

justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311

U.S. 457, 463 (1940)); accord Walden v. Fiore, 571 U.S. 277, 283 (2014). “The primary focus of

our personal jurisdiction inquiry is the defendant’s relationship to the forum State.” Bristol-Myers

Squibb Co. v. Superior Ct. of California, San Francisco Cty., 137 S. Ct. 1773, 1779 (2017).

       There are two types of personal jurisdiction. One is general jurisdiction, “which permits a

court to assert jurisdiction over a defendant based on a forum connection unrelated to the

underlying suit (e.g., domicile).” Walden, 571 U.S. at 284 n.6. The other is specific jurisdiction,

which “depends on an affiliation between the forum and the underlying controversy (i.e., an

activity or an occurrence that takes place in the forum State and is therefore subject to the State’s

regulation).” Id. (cleaned up).

       The Court here may exercise general jurisdiction over five of the Alex Brands Parties—

Alex Brands; Alex Toys, LLC; Poof-Slinky, LLC; Poof Summit Holdings; Shrinky-Dinks

Holdings, LLC—because their personal place of business is in the State of New Jersey. (Compl.

¶¶ 3–5, 9–10). See Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (“With respect to a

corporation, the place of incorporation and principal place of business are paradigm bases for

general jurisdiction.” (cleaned up)); Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 924 (2011) (“For an individual, the paradigm forum for the exercise of general jurisdiction is

the individual’s domicile; for a corporation, it is an equivalent place, one in which the corporation

is fairly regarded as at home.”); Hannah v. Johnson & Johnson Inc., No. 18-10319, 2020 WL




                                                  6
3497010, at *17 (D.N.J. June 29, 2020) (“As PTI Royston is a LLC, the Court looks to both its

place of incorporation and its principal place of business for the purpose of determining if general

jurisdiction exists.”). However, the same is not true of the other five Alex Brands Parties—Zoob

Corporation; Poof-Slinky Fundex, LLC; Citiblocs Holdings, LLC; Alex Brands Rocket Holdings

Limited; and Propel Management Holdings, LLC—because they are neither incorporated nor have

their principal place of business in New Jersey.         (Compl. ¶¶ 6–8, 11–12). Moreover, the

Complaint does not suggest that “their affiliations with the State are so ‘continuous and systematic’

as to render them essentially at home in the forum State.” Goodyear, 564 U.S. at 919.

       Plaintiffs seek to justify specific jurisdiction over those five Alex Brands Parties because

“the lawsuit arises out of the transaction of business in New Jersey.” (Mov. Br. at 9). The

Complaint repeats this allegation as a basis for personal jurisdiction. (Compl. ¶ 16). However,

nothing in the record indicates what precisely occurred in the State of New Jersey. Moreover,

even if a transaction occurred in New Jersey, that is not enough, on its own, for specific jurisdiction

over those five Alex Brands Parties because the Complaint does not allege that they had anything

to do with the underlying transaction. Rather, it says an authorized agent of Alex Brands—a

different, though affiliated entity—initiated the transaction. (Compl. ¶ 19). The Complaint alleges

no conduct of those five Alex Brands Parties in the State of New Jersey. Nor does it allege any

contacts they personally made in or with the State of New Jersey.

       In order “for a court to exercise specific jurisdiction over a claim, there must be an

affiliation between the forum and the underlying controversy, principally, an activity or an

occurrence that takes place in the forum State.” Bristol-Myers Squibb, 137 S. Ct. at 1781 (cleaned

up). Importantly, “the suit must arise out of or relate to the defendant’s contacts with the forum.”

Id. at 1780 (cleaned up; emphasis in original). “[The] unilateral activity of another party or a third




                                                  7
person is not an appropriate consideration when determining whether a defendant has sufficient

contacts with a forum State to justify an assertion of jurisdiction.” Walden, 571 U.S. at 284

(quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984)). The

requirement of specific jurisdiction “must be met as to each defendant over whom a state court

exercises jurisdiction.” Rush v. Savchuk, 444 U.S. 320, 332 (1980). Moreover, it is not dispositive

that these five Defendants are related to the other five Defendants over whom the Court has

jurisdiction. See Daimler AG v. Bauman, 571 U.S. 117, 135 n.13 (2014) (“Agency relationships,

we have recognized, may be relevant to the existence of specific jurisdiction. . . . It does not

inevitably follow, however, that similar reasoning applies to general jurisdiction.” (internal

citations omitted; emphasis in original)); Eurofins Pharma US Holdings v. BioAlliance Pharma

SA, 623 F.3d 147, 156 (3d Cir. 2010) (“[B]eing the foreign parent of a Delaware subsidiary,

without more, is insufficient to confer personal jurisdiction over a nonresident defendant under the

Delaware long-arm statute.”); 4A Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1069.4 (4th ed. Dec. 9, 2020 Update) (“In the context of personal jurisdiction, special

problems are presented when jurisdiction over a defendant is justified by a related entity's contacts

with the forum—such as when personal jurisdiction over an out-of-state parent company is sought

based on its subsidiary’s presence or activities in the forum state.”).

       The Court thus cannot enter default judgment against Zoob Corporation; Poof-Slinky

Fundex, LLC; Citiblocs Holdings, LLC; Alex Brands Rocket Holdings Limited; and Propel

Management Holdings, LLC. Moreover, as the Court will explain below, default judgment is only

proper against Alex Brands because Plaintiffs failed to state a claim against the remainder of the

Alex Brands Parties. Because default judgment against less than all defendants is disfavored and

indeed improper where there is a risk of inconsistent rulings, the Court will not—at this time—




                                                  8
enter default judgment against even Alex Brands. See Drayage Express, LLC v. Int’l First Serv.

USA, No. 15-3597, 2016 WL 6828572, at *3 (D.N.J. Nov. 18, 2016); Colony Nat’l Ins. Co. v.

Control Bldg. Servs., Inc., No. 14-5651, 2015 WL 7296034, at *4 (D.N.J. Nov. 18, 2015).

However, for the sake of efficiency, the Court will assess the remainder of the motion for default

judgment so that, if Plaintiffs decide to forgo claims against the remainder of the Alex Brands

Parties, then the Court will dismiss those parties and enter default judgment against Alex Brands

pursuant to Fed. R. Civ. P. 54(b). See Tiaa Com. Fin., Inc. v. Galusha, No. 19-14809, 2020 WL

7022636, at *8 (D.N.J. Nov. 30, 2020) (“There is the option of a partial judgment under Federal

Rule of Civil Procedure 54. ‘A default judgment that does not dispose of all of the claims among

all parties is not a final judgment unless the court directs entry of final judgment under Rule 54(b).’”

(quoting Fed. R. Civ. P. 55(c) advisory committee’s note to 2015 amendment)). If Plaintiffs do

not forgo their claims against the remainder of the Alex Brands Parties, then they may, if they wish,

amend their Complaint to assert different claims against them. See id. If Plaintiffs decide to amend

their Complaint, they must clarify the Court’s personal jurisdiction over Zoob Corporation; Poof-

Slinky Fundex, LLC; Citiblocs Holdings, LLC; Alex Brands Rocket Holdings Limited; and Propel

Management Holdings, LLC. Plaintiffs may also, of course, drop those Defendants altogether and

amend their Complaint only against the other Defendants.

           D. Sufficiency of the Claims

       As noted, Plaintiffs assert five claims: (i) interpleader under Fed. R. Civ. P. 22, against the

Alex Brands Parties, seeking the Court to decide the respective rights of the parties over the

investors and to enjoin the parties without an interest in the inventory from selling it; (ii) account

stated, against Alex Brands, for its indebtedness to Plaintiffs in the amount of $178,583.77 for

promising to pay for warehousing of the inventory; (iii) restitution, against the Alex Brands Parties,




                                                  9
for failing to satisfy the invoices of Alex Brands to the extent they or some of them own the goods;

(iv) money had and received, against Alex Brands, for holding onto $178,583.77 that should

rightfully be in Plaintiffs’ possession; and (v) declaratory judgment, against the Alex Brands

Parties, seeking the Court to declare, among other things, that Alex Brands, and no one else, is the

beneficial owner of the inventory and owes Plaintiffs $178,583.77. (Compl. ¶¶ 33–55).

                     i. Interpleader, Declaratory Judgment, and Restitution

        Plaintiffs did not sufficiently plead claims for interpleader, declaratory judgment, or

restitution.

        An interpleader claim is one in which the plaintiff seeks a court to summon two or more

parties to litigate their ownership or rights to some common fund or property. “The purpose of the

interpleader device is to allow ‘a party who fears being exposed to the vexation of defending

multiple claims to a limited fund or property that is under his control a procedure to settle the

controversy and satisfy his obligation in a single proceeding.’” Prudential Ins. Co. of Am. v. Hovis,

553 F.3d 258, 262 (3d Cir. 2009) (quoting 7 Charles Allen Wright & Arthur R. Miller, Federal

Practice & Procedure § 1704 (3d ed. 2001)). “Accordingly, interpleader allows a stakeholder who

‘admits it is liable to one of the claimants, but fears the prospect of multiple liability[,] . . . to file

suit, deposit the property with the court, and withdraw from the proceedings.’” Id. (quoting Metro

Life Ins. Co. v. Price, 501 F.3d 271, 275 (3d Cir. 2007)). Moreover, an interpleader action “is

normally circumscribed by the confines of the fund.” Hartford Cas. Ins. Co. v. Lexington Ins. Co.,

No. 14-8060, 2016 WL 1267801, at *3 (S.D.N.Y. Mar. 30, 2016) (quoting Bache & Co., Inc. v.

Roland, 375 F. Supp. 989, 990–91 (S.D.N.Y. 1974)); see also State Farm Fire & Cas. Co. v.

Tashire, 386 U.S. 523, 535 (1967) (“But interpleader was never intended to perform such a

function, to be an all-purpose ‘bill of peace.’”). Here, interpleader is improper because Plaintiffs




                                                    10
seek not for the Court to determine the respective rights of the parties, but to declare that Plaintiffs

have a superior interest over the inventory as against all of the Alex Brands Parties. Plaintiffs do

not admit liability to anyone; they claim the Alex Brands Parties are liable to them. Nor have

Plaintiffs sought to deposit any of the inventory with the Court. Moreover, Plaintiffs’ Complaint

ventures beyond the traditional bounds of an interpleader action by seeking a determination that

the Alex Brands Parties are independently liable to Plaintiffs regardless of Plaintiffs’ control over

the inventory. Consequently, interpleader is inappropriate.

        A declaratory judgment is not a cause of action but rather a remedy. “[W]hen a declaratory

judgment action has been removed to federal court, it is treated as though it had been filed under

the federal declaratory judgment act.” Muhlbaier v. Specialized Loan Servicing LLC, No. 18-

0125, 2018 WL 3238832, at *2 (D.N.J. July 3, 2018) (quoting BCB Bancorp, Inc. v. Progressive

Cas. Ins. Co., No. 13-1261, 2013 WL 8559731, at *3 (D.N.J. Oct. 8, 2013)); see also Kemper Ins.

Co. v. Rauscher, 807 F.2d 345, 352 (3d Cir. 1986) (“It is settled law that, as a procedural remedy,

the federal rules respecting declaratory judgment actions, apply in diversity cases.”). A different

conclusion does not attach simply because the case was originally brought in federal court.

Moreover, the Declaratory Judgment Act does not provide a litigant a private right of action; it

only provides an additional form of relief. See Michels Corp. v. Trucking Employees of N. Jersey

Welfare Fund, Inc., No. 16-0073, 2016 WL 7319675, at *4 (D.N.J. Dec. 15, 2016); Petmas Inv’rs

Ltd. v. Sameiet Holbergs Gate 19, No. 13-6807, 2014 WL 6886028, at *7 (D.N.J. Dec. 4, 2014)

(collecting cases). “Plaintiffs’ declaratory judgment ‘cause of action’ is simply not a claim.”

Muhlbaier, 2018 WL 3238832, at *3. As a result, Plaintiffs have not stated a claim for declaratory

judgment.




                                                  11
       Similarly, Plaintiffs have cited no authority for the proposition, and the Court could not

find any, that New Jersey Law recognizes an independent cause of action called restitution.

Instead, they cite Pell v. E.I. DuPont de Nemours & Co. Inc., 539 F.3d 292 (3d Cir. 2008), and

Atlantic Coast Line R. Co. v. State of Florida, 295 U.S. 301 (1935). (Mov. Br. at 14). But neither

case arose under New Jersey law, nor did they discuss restitution in the context of an independent

cause of action. See Atlantic Coast Line R. Co., 295 U.S. at 305, 309; Pell, 539 F.3d at 308–09.

Therefore, Plaintiffs failed to plead a plausible claim for restitution.

                   ii. Account Stated and Money Had and Received

       Meanwhile, Plaintiffs sufficiently pleaded claims for account stated and money had and

received. Importantly, however, they pleaded both claims only against Alex Brands, not against

all of the Alex Brands Parties. Indeed, here is the claim for account stated:

               38. The transactions between Plaintiffs and Alex Brands, either as
               the actual or beneficial owner of the inventory, gives rise to the
               indebtedness of Alex Brands to Plaintiffs for services rendered and
               billed in the normal course of business.

               39. Plaintiffs and Alex Brands agreed on the rates of such services
               to be rendered, and Alex Brands was charged accordingly.

               40. Alex Brands, either through an express or implied promise, has
               promised to pay Plaintiffs for services rendered.

               41. The entire outstanding amount due to Plaintiffs by Alex Brands
               for services rendered is $178,583.77.

               42. Accordingly, Plaintiffs are entitled under a cause of action for
               account stated to recover from Alex Brands $178,583.77, including
               interest and other costs at the discretion of this Court.

(Compl. ¶¶ 38–42 (emphasis added)). And here is the claim for money had and received:

               51. Alex Brands is in possession of $178,583.77 that rightfully
               belongs to Plaintiffs, insofar as Alex Brands bargained with
               Plaintiffs to provide warehousing and logistics services.




                                                  12
               52. In good conscience and under principles of equity, $178,583.77
               currently in the possession of Alex Brands belongs to Plaintiffs. Alex
               Brands is as a matter of equity estopped from asserting otherwise.

(Id. ¶¶ 51–52 (emphasis added)). Neither claim mentions the other Alex Brands Parties; it only

mentions Alex Brands; and the Complaint’s defines “Poof-Alex Holdings, LLC” as, specifically,

“Alex Brands.” (Id. at p.1). The Complaint thus cannot fairly be read to assert claims for account

stated and money had and received against any party other than Alex Brands.

       “To prevail on an account stated action in the District of New Jersey, where diversity

jurisdiction exists, the plaintiff must prove that: (1) there was either an express or an implied

agreement as to the amount due; and (2) the account was in fact stated or agreed to.” Razor Enter.

Inc. v. Aexim USA Inc., No. 11-6788 ES, 2015 WL 790558, at *3 (D.N.J. Feb. 24, 2015). And

“[s]ilence on behalf of the debtor can result in acquiescence to the sum due if the debtor does not

respond for a reasonably long period of time.” Id. (quoting Asco Power Techs., L.P. v. Pepco

Techs., L.L.C., No. 03-1942, 2006 WL 3000334, at *7 (D.N.J. Oct. 20, 2006)). Accepting

Plaintiffs’ allegations as true, Alex Brands agreed to pay Plaintiffs for warehousing services and

the amount to be paid but ultimately failed to satisfy its obligations to pay. (Compl. ¶¶ 19, 22 &

Ex. 1). The invoices were billed to Alex Brands, and there is no indication that Alex Brands ever

disputed the amount it owed. (Id. ¶¶ 19, 21, 26 & Ex. 1).

       The Court will construe Plaintiffs’ claim for “money had and received” as a claim for unjust

enrichment. See New York Pipeline Mech. Contractors, LLC v. Sabema Plumbing & Heating Co.,

No. 10-0148, 2012 WL 209349, at *2 (D.N.J. Jan. 24, 2012) (“One cause of action for unjust

enrichment at common law was the action in assumpsit for ‘money had and received,’ which is

‘equitable in spirit, although legal in form, and is maintainable when the defendant has received

money which in equity and good conscience belongs to the plaintiff.’” (quoting Hartford Accident




                                                13
& Indemnity Co. v. Benevento, 44 A.2d 97, 99–100 (N.J.L. 1945))); see also In re Riddell

Concussion Reduction Litig., 121 F. Supp. 3d 402, 423 n.22 (D.N.J. 2015) (declining to distinguish

between claims for unjust enrichment and money had and received); Chen v. Cline, No. 12-3051,

2013 WL 776238, at *6 n.6 (D.N.J. Feb. 27, 2013) (“Courts have treated claims for ‘unjust

enrichment’ and ‘money had and received’ as essentially the same claim.”); Ramon v. Budget Rent-

A-Car Sys., Inc., No. 06-1905, 2007 WL 604795, at *5 (D.N.J. Feb. 20, 2007) (“Count III alleges

unjust enrichment, also known as ‘money had and received.’”).             “To demonstrate unjust

enrichment, ‘a plaintiff must show both that defendant received a benefit and that retention of that

benefit without payment would be unjust’ and that the plaintiff ‘expected remuneration’ and the

failure to give remuneration unjustly enriched the defendant.” EnviroFinance Grp., LLC v. Env’t

Barrier Co., LLC, 113 A.3d 775, 790 (N.J. Super. App. Div. 2015) (quoting VRG Corp. v. GKN

Realty Corp., 641 A.2d 519, 526 (N.J. 1994)). Accepting Plaintiffs’ allegations as true, Alex

Brands had an ownership interest in the inventory, retained a benefit through Plaintiffs’

warehousing services, and were unjustly enriched by failing remunerate Plaintiffs for such

services.

       For both sufficiently pleaded claims, the Court perceives no meritorious defense in the

record. Indeed, because Alex Brands did not respond to Plaintiffs’ complaint, the Court “assumes

that [it has] no litigable defenses available.” Ramada Worldwide Inc. v. Courtney Hotels USA,

LLC, No. 11-0896, 2012 WL 924385, at *5 (D.N.J. Mar. 19, 2012).

            E. Propriety of Default

       The remaining factors weigh in favor of granting default. Plaintiffs have been prejudiced

by the failure of Alex Brands to appear because they have been prevented from seeking relief. See

Gowan v. Cont’l Airlines, Inc., No. 10-1858, 2012 WL 2838924, at *2 (D.N.J. July 9, 2012)




                                                14
(finding prejudice because the plaintiff “has no other means of seeking damages for the harm

allegedly caused by Defendant”). And “[a]bsent any evidence to the contrary, ‘the Defendant’s

failure to answer evinces the Defendant’s culpability in [the] default.’” Travelodge Hotels, Inc. v.

Seaside Hosp., LLC, No. 15-5595, 2016 WL 5899281, at *4 (D.N.J. Oct. 6, 2016) (quoting

Teamsters Pension Fund of Philadelphia & Vicinity v. Am. Helper, Inc., No. 11-0624, 2011 WL

4729023, at *4 (D.N.J. Oct. 5, 2011)). On this record, “[t]here is no evidence . . . that defendant[’s]

failure to respond to plaintiff’s complaint was caused by anything other than defendant[’s] own

culpability and willful negligence.” Ramada Worldwide, 2012 WL 924385, at *5. Accordingly,

this Court finds that default judgment is proper against Alex Brands.

           F. Damages

       With respect to damages, Plaintiffs seek $178,583.77, the amount Alex Brands owed in

warehousing services fees to Plaintiffs as of March 30, 2020, the day before they filed their

Complaint. (Mov. Br. at 17 (citing Compl. ¶ 41); Compl. ¶ 22). Plaintiffs’ proved this amount

owed through a sworn declaration (Maxwell Decl. ¶ 18) and the individual invoices they attached

to their Complaint (Compl. ¶ 22 & Ex. 1). The Court is satisfied Plaintiffs are entitled to that

amount.

IV.    Conclusion

       For the foregoing reasons, Plaintiffs’ motion for default judgment (D.E. No. 24) is

DENIED without prejudice. As stated above, if Plaintiffs decide to forgo claims against the

remainder of the Alex Brands Parties, then the Court will dismiss those parties and enter default

judgment against Alex Brands pursuant to Fed. R. Civ. P. 54(b). And if Plaintiffs do not forgo

their claims against the remainder of the Alex Brands Parties, then they may, if they wish, amend

their Complaint to assert different claims against them. If Plaintiffs decide to amend their




                                                  15
Complaint, they must clarify the Court’s personal jurisdiction over Zoob Corporation; Poof-Slinky

Fundex, LLC; Citiblocs Holdings, LLC; Alex Brands Rocket Holdings Limited; and Propel

Management Holdings, LLC. Plaintiffs may also, of course, drop those Defendants altogether and

amend their Complaint only against the other Defendants. An appropriate Order will follow.



                                                                   /s/Esther Salas
Date: April 30, 2021                                               Esther Salas, U.S.D.J.




                                               16
